Exhibit 10.15a

2005 Omnibus Incentive Plan

NPS Pharmaceuticals, Inc.

Effective as of May 12, 2005 and amended on December 28, 2007



Article 1. Establishment, Purpose, and Duration

1.1 Establishment

. NPS Pharmaceuticals, Inc., a Delaware corporation (hereinafter referred to as
the "Company"), establishes an incentive compensation plan to be known as the
NPS Pharmaceuticals, Inc. 2005 Omnibus Incentive Plan (hereinafter referred to
as the "Plan"), as set forth in this document.



This Plan permits the grant of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units, Cash-Based Awards, and Other Stock-Based
Awards.

This Plan shall become effective upon stockholder approval (the "Effective
Date") and shall remain in effect as provided in Section 1.3 hereof.

1.2 Purpose of this Plan

. This Plan has been established by the Company to provide a means by which
Employees, Directors, and Third Party Service Providers of the Company and its
Subsidiaries and Affiliates may be given the opportunity to benefit from
increases in the value of Shares through the granting of Awards under this Plan.
The Company seeks to (a) retain the services of present Employees, Directors,
and Third Party Service Providers; (b) secure and retain the services of new
Employees, Directors, and Third Party Service Providers; and, (c) provide
incentives for such persons to exert maximum efforts for the success of the
Company and thereby promote the long-term interests of the Company, including
the growth in value of the Company's equity and enhancement of long-term
stockholder return.



1.3 Duration of this Plan

. Unless sooner terminated as provided herein, this Plan shall terminate ten
(10) years from the Effective Date. After this Plan is terminated, no Awards may
be granted but Awards previously granted shall remain outstanding in accordance
with their applicable terms and conditions and this Plan's terms and conditions.
Notwithstanding the foregoing, no Incentive Stock Options may be granted more
than ten (10) years after the earlier of (a) adoption of this Plan by the Board,
or (b) the Effective Date.



Article 2. Definitions

Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.

2.1 "Affiliate"

shall mean any corporation or other entity (including, but not limited to, a
partnership or a limited liability company), that is affiliated with the Company
through stock or

--------------------------------------------------------------------------------



equity ownership or otherwise, and is designated as an Affiliate for purposes of
this Plan by the Committee.

2.2 "Annual Award Limit"

or "Annual Award Limits" have the meaning set forth in Section 4.3.



2.3 "Award"

means, individually or collectively, a grant under this Plan of Nonqualified
Stock Options, Incentive Stock Options, SARs, Restricted Stock, Restricted Stock
Units, Performance Shares, Performance Units, Cash-Based Awards, or Other
Stock-Based Awards, in each case subject to the terms of this Plan.



2.4 "Award Agreement"

means either (i) a written agreement entered into by the Company and a
Participant setting forth the terms and provisions applicable to an Award
granted under this Plan, or (ii) a written or electronic statement issued by the
Company to a Participant describing the terms and provisions of such Award,
including any amendment or modification thereof. The Committee may provide for
the use of electronic, internet or other non-paper Award Agreements, and the use
of electronic, internet or other non-paper means for the acceptance thereof and
actions thereunder by a Participant.



2.5 "Beneficial Owner"

or "Beneficial Ownership" shall have the meaning ascribed to such term in Rule
13d-3 of the General Rules and Regulations under the Exchange Act.



2.6 "Board"

or "Board of Directors" means the Board of Directors of the Company.



2.7 "Cash-Based Award"

means an Award, denominated in cash, granted to a Participant as described in
Article 10.



2.8 "Code"

means the U.S. Internal Revenue Code of 1986, as amended from time to time. For
purposes of this Plan, references to sections of the Code shall be deemed to
include references to any applicable regulations thereunder and any successor or
similar provision.



2.9 "Committee"

means the Compensation Committee of the Board or a subcommittee thereof, or any
other committee designated by the Board to administer this Plan. If the
Committee does not exist or cannot function for any reason, the Board may take
any action under the Plan that would otherwise be the responsibility of the
Committee.



2.10 "Company"

means NPS Pharmaceuticals, Inc., a Delaware corporation, and any successor
thereto as provided in Article 19 herein.



2.11 "Covered Employee"

means any salaried Employee who is or may become a "Covered Employee," as
defined in Code Section 162(m), and who is designated, either as an individual
Employee or class of Employees, by the Committee within the shorter of (i)
ninety (90) days after the beginning of the Performance Period, or (ii)
twenty-five percent (25%) of the Performance Period has elapsed, as a "Covered
Employee" under this Plan for such applicable Performance Period.



-2-

--------------------------------------------------------------------------------

2.12 "Director"

means any individual who is a member of the Board of Directors of the Company.

2.13 "Effective Date"

has the meaning set forth in Section 1.1.



2.14 "Employee"

means any person designated as an employee of the Company, its Affiliates,
and/or its Subsidiaries on the payroll records thereof. An Employee shall not
include any individual during any period he or she is classified or treated by
the Company, Affiliate, and/or Subsidiary as an independent contractor, a
consultant, or any employee of an employment, consulting, or temporary agency or
any other entity other than the Company, Affiliate, and/or Subsidiary, without
regard to whether such individual is subsequently determined to have been, or is
subsequently retroactively reclassified as a common-law employee of the Company,
Affiliate, and/or Subsidiary during such period.



2.15 "Exchange Act"

means the Securities Exchange Act of 1934, as amended from time to time, or any
successor act thereto.



2.16 "Fair Market Value"

or "FMV" means a price that is based on the opening, closing, actual, high, low,
or average selling prices of a Share reported on the National Market System of
the National Association of Securities Dealers, Inc. Automated Quotation System
("Nasdaq") or other established stock exchange (or exchanges) on the applicable
date, the preceding trading day, the next succeeding trading day, or an average
of trading days, as determined by the Committee in its discretion. Unless the
Committee determines otherwise, Fair Market Value shall be deemed to be equal to
the closing price of a Share on the most recent date on which Shares were
publicly traded. In the event Shares are not publicly traded at the time a
determination of their value is required to be made hereunder, the determination
of their Fair Market Value shall be made by the Committee in such manner as it
deems appropriate. Such definition(s) of FMV shall be specified in each Award
Agreement and may differ depending on whether FMV is in reference to the grant,
exercise, vesting, settlement, or payout of an Award.



2.17 "Freestanding SAR"

means an SAR that is granted independently of any Options, as described in
Article 7.



2.18 "Full Value Award"

means an Award other than in the form of an ISO, NQSO, or SAR, and which is
settled by the issuance of Shares.



2.19 "Grant Price"

means the price established at the time of grant of a SAR pursuant to Article 7,
used to determine whether there is any payment due upon exercise of the SAR.



2.20 "Incentive Stock Option"

or "ISO" means an Option to purchase Shares granted under Article 6 to an
Employee and that is designated as an Incentive Stock Option and that is
intended to meet the requirements of Code Section 422, or any successor
provision.



2.21 "Insider"

shall mean an individual who is, on the relevant date, an officer, or Director
of the Company, or a more than ten percent (10%) Beneficial Owner of any class
of the Company's equity securities that is registered pursuant to Section 12 of
the Exchange Act, as

-3-

--------------------------------------------------------------------------------



determined by the Board in accordance with Section 16 of the Exchange Act.

2.22 "Nonemployee Director"

means a Director who is not an Employee.



2.23 "Nonemployee Director Award"

means any NQSO, SAR, or Full Value Award granted, whether singly, in
combination, or in tandem, to a Participant who is a Nonemployee Director
pursuant to such applicable terms, conditions, and limitations as the Board or
Committee may establish in accordance with this Plan.



2.24 "Nonqualified Stock Option"

or "NQSO" means an Option that is not intended to meet the requirements of Code
Section 422, or that otherwise does not meet such requirements.



2.25 "Option"

means an Incentive Stock Option or a Nonqualified Stock Option, as described in
Article 6.



2.26 "Option Price"

means the price at which a Share may be purchased by a Participant pursuant to
an Option.



2.27 "Other Stock-Based Award"

means an equity-based or equity-related Award not otherwise described by the
terms of this Plan, granted pursuant to Article 10.



2.28 "Participant"

means any eligible individual as set forth in Article 5 to whom an Award is
granted.



2.29 "Performance-Based Compensation"

means compensation under an Award that is intended to satisfy the requirements
of Code Section 162(m) for certain performance-based compensation paid to
Covered Employees. Notwithstanding the foregoing, nothing in this Plan shall be
construed to mean that an Award which does not satisfy the requirements for
performance-based compensation under Code Section 162(m) does not constitute
performance-based compensation for other purposes, including Code Section 409A.



2.30 "Performance Measures"

means measures as described in Article 11 on which the performance goals are
based and which are approved by the Company's stockholders pursuant to this Plan
in order to qualify Awards as Performance-Based Compensation.



2.31 "Performance Period"

means the period of time during which the performance goals must be met in order
to determine the degree of payout and/or vesting with respect to an Award.



2.32 "Performance Share"

means an Award under Article 9 herein and subject to the terms of this Plan,
denominated in Shares, the value of which at the time it is payable is
determined as a function of the extent to which corresponding performance
criteria have been achieved.



2.33 "Performance Unit"

means an Award under Article 9 herein and subject to the terms of this Plan,
denominated in units, the value of which at the time it is payable is determined
as a function of the extent to which corresponding performance criteria have
been achieved.



-4-

--------------------------------------------------------------------------------

2.34 "Period of Restriction"

means the period when Restricted Stock or Restricted Stock Units are subject to
a substantial risk of forfeiture (based on the passage of time, the achievement
of performance goals, or upon the occurrence of other events as determined by
the Committee, in its discretion), as provided in Article 8.

2.35 "Person"

shall have the meaning ascribed to such term in Section 3(a)(9) of the Exchange
Act and used in Sections 13(d) and 14(d) thereof, including a "group" as defined
in Section 13(d) thereof.



2.36 "Plan"

means the NPS Pharmaceuticals, Inc. 2005 Omnibus Incentive Plan.



2.37 "Plan Year"

means the Company's fiscal year.



2.38 "Restricted Stock

" means an Award granted to a Participant pursuant to Article 8.



2.39 "Restricted Stock Unit"

means an Award granted to a Participant pursuant to Article 8, except no Shares
are actually awarded to the Participant on the date of grant.



2.40 "Share"

means a share of common stock of the Company, par value of $.001 per share.



2.41 "Stock Appreciation Right"

or "SAR" means an Award, designated as a SAR, pursuant to the terms of Article 7
herein.



2.42 "Subsidiary"

means any corporation or other entity, whether domestic or foreign, in which the
Company has or obtains, directly or indirectly, a proprietary interest of more
than fifty percent (50%) by reason of stock ownership or otherwise.



2.43 "Tandem SAR"

means an SAR that is granted in connection with a related Option pursuant to
Article 7 herein, the exercise of which shall require forfeiture of the right to
purchase a Share under the related Option (and when a Share is purchased under
the Option, the Tandem SAR shall similarly be canceled).



2.44 "Third Party Service Provider"

means any consultant, agent, advisor, or independent contractor who renders
services to the Company, a Subsidiary, or an Affiliate that (a) are not in
connection with the offer and sale of the Company's securities in a capital
raising transaction, and (b) do not directly or indirectly promote or maintain a
market for the Company's securities.



Article 3. Administration

3.1 General.

The Plan shall be administered by or under the direction of the Board unless and
until the Board delegates administration to a Committee. The Board may employ
attorneys, consultants, accountants, agents, and other individuals, any of whom
may be an Employee, and the Board, the Company, and its officers and Directors
shall be entitled to rely upon the advice,

-5-

--------------------------------------------------------------------------------



opinions, or valuations of any such individuals. All actions taken and all
interpretations and determinations made by the Board shall be final and binding
upon the Participants, the Company, and all other interested individuals.

3.2 Authority of the Board.

The Board shall have full and exclusive discretionary power to interpret the
terms and the intent of this Plan and any Award Agreement or other agreement or
document ancillary to or in connection with this Plan, to determine eligibility
for Awards and to adopt such rules, regulations, forms, instruments, and
guidelines for administering this Plan as the Board may deem necessary or
proper. Such authority shall include, but not be limited to, selecting Award
recipients, establishing all Award terms and conditions, including the terms and
conditions set forth in Award Agreements, granting Awards as an alternative to
or as the form of payment for grants or rights earned or due under compensation
plans or arrangements of the Company, construing any ambiguous provision of the
Plan or any Award Agreement, and, subject to Article 16, adopting modifications
and amendments to this Plan or any Award Agreement, including without
limitation, any that are necessary to comply with the laws of the countries and
other jurisdictions in which the Company, its Affiliates, and/or its
Subsidiaries operate.



3.3 Delegation.

(a) The Board may delegate administration of the Plan to a Board committee
composed of not fewer than two members (the "Committee"). All members of the
Committee shall be Nonemployee Directors, to the extent necessary to comply with
the applicable provisions of Rule 16b-3, Section 162(m) and the listing
requirements of the Nasdaq Stock Market. If administration is delegated to a
Committee, the Committee shall have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board (and references in this
Plan to the Board shall in such event, be to the Committee), subject, however,
to such resolutions, not inconsistent with the provisions of the Plan, as may be
adopted from time to time by the Board. The Board may abolish the Committee at
any time and revest in the Board the administration of the Plan.

(b) The Board may delegate to one or more of its members or to one or more
officers of the Company, and/or its Subsidiaries and Affiliates or to one or
more agents or advisors such administrative duties or powers as it may deem
advisable, and the Board or any individuals to whom it has delegated duties or
powers as aforesaid may employ one or more individuals to render advice with
respect to any responsibility the Board or such individuals may have under this
Plan. The Board may, by resolution, authorize one or more officers of the
Company to do one or both of the following on the same basis as can the Board:
(a) designate Employees to be recipients of Awards; and (b) determine the size
of any such Awards; provided, however, (i) the Board shall not delegate such
responsibilities to any such officer for Awards granted to an Employee who is
considered an Insider; (ii) the resolution providing such authorization sets
forth the total number of Awards such officer(s) may grant; and (iii) the
officer(s) shall report periodically to the Board regarding the nature and scope
of the Awards granted pursuant to the authority delegated.

Article 4. Shares Subject to this Plan and Maximum Awards

-6-

--------------------------------------------------------------------------------

4.1 Number of Shares Available for Awards.

(a) Subject to adjustment as provided in Section 4.4 herein, the maximum number
of Shares available for grant to Participants under this Plan shall be two
million seven hundred thousand (2,700,000) Shares (the "Share Authorization").

(b) The maximum number of Shares of the Share Authorization that may be issued
pursuant to ISOs under this Plan shall be two million seven hundred thousand
(2,700,000) Shares.

4.2 Share Usage.

Shares covered by an Award shall only be counted as used to the extent they are
actually issued. Any Shares related to Awards which terminate by expiration,
forfeiture, cancellation, or otherwise without the issuance of such Shares, are
settled in cash in lieu of Shares, or are exchanged with the Board's permission,
prior to the issuance of Shares, for Awards not involving Shares, shall be
available again for grant under this Plan. Moreover, if the Option Price of any
Option granted under this Plan or the tax withholding requirements with respect
to any Award granted under this Plan are satisfied by tendering Shares to the
Company (by either actual delivery or by attestation), or if an SAR is
exercised, only the number of Shares issued, net of the Shares tendered, if any,
will be deemed delivered for purposes of determining the maximum number of
Shares available for delivery under this Plan. The Shares available for issuance
under this Plan may be authorized and unissued Shares or treasury Shares.



4.3 Annual Award Limits.

Unless and until the Board determines that an Award to a Covered Employee shall
not be designed to qualify as Performance-Based Compensation, the following
limits (each an "Annual Award Limit" and, collectively, "Annual Award Limits")
shall apply to grants of such Awards under this Plan:



(a) Options: The maximum aggregate number of Shares subject to Options granted
in any one Plan Year to any one Participant shall be one hundred fifty thousand
(150,000) plus the amount of the Participant's unused applicable Annual Award
Limit for Options as of the close of the previous Plan Year.

(b) SARs: The maximum number of Shares subject to Stock Appreciation Rights
granted in any one Plan Year to any one Participant shall one hundred fifty
thousand (150,000) plus the amount of the Participant's unused applicable Annual
Award Limit for SARs as of the close of the previous Plan Year.

(c) Restricted Stock or Restricted Stock Units: The maximum aggregate grant with
respect to Awards of Restricted Stock or Restricted Stock Units in any one Plan
Year to any one Participant shall be eighty thousand (80,000) plus the amount of
the Participant's unused applicable Annual Award Limit for Restricted Stock or
Restricted Stock Units as of the close of the previous Plan Year.

(d) Performance Units or Performance Shares: The maximum aggregate Award of
Performance Units or Performance Shares that a Participant may receive in any
one Plan Year

-7-

--------------------------------------------------------------------------------

shall be eighty thousand (80,000) Shares, or equal to the value of eighty
thousand (80,000) Shares determined as of the date of vesting or payout, as
applicable plus the amount of the Participant's unused applicable Annual Award
Limit for Performance Units or Performance Shares as of the close of the
previous Plan Year.

(e) Cash-Based Awards: The maximum aggregate amount awarded or credited with
respect to Cash-Based Awards to any one Participant in any one Plan Year may not
exceed the value of one million dollars ($1,000,000), plus the amount of the
Participant's unused applicable Annual Award Limit as of the close of the
previous Plan Year.

(f) Other Stock-Based Awards. The maximum aggregate grant with respect to Other
Stock-Based Awards pursuant to Section 10.2 in any one Plan Year to any one
Participant shall be eighty thousand (80,000) plus the amount of the
Participant's unused applicable Annual Award Limit for Other Stock-Based Awards
as of the close of the previous Plan Year.

4.4 Adjustments in Authorized Shares

. In the event of any corporate event or transaction (including, but not limited
to, a change in the Shares of the Company or the capitalization of the Company)
such as a merger, consolidation, reorganization, recapitalization, separation,
partial or complete liquidation, stock dividend, stock split, reverse stock
split, split up, spin-off, or other distribution of stock or property of the
Company, combination of Shares, exchange of Shares, dividend in kind, or other
like change in capital structure, number of outstanding Shares or distribution
(other than normal cash dividends) to shareholders of the Company, or any
similar corporate event or transaction, the Board, in its sole discretion, in
order to prevent dilution or enlargement of Participants' rights under this
Plan, shall substitute or adjust, as applicable, the number and kind of Shares
that may be issued under this Plan or under particular forms of Awards, the
number and kind of Shares subject to outstanding Awards, the Option Price or
Grant Price applicable to outstanding Awards, the Annual Award Limits, and other
value determinations applicable to outstanding Awards. The Board, in its sole
discretion, may also make appropriate adjustments in the terms of any Awards
under this Plan to reflect or related to such changes or distributions and to
modify any other terms of outstanding Awards. The determination of the Board as
to the foregoing adjustments, if any, shall be conclusive and binding on
Participants under this Plan.

Subject to the provisions of Article 16 and notwithstanding anything else herein
to the contrary, without affecting the number of Shares reserved or available
hereunder, the Board may authorize the issuance or assumption of benefits under
this Plan in connection with any merger, consolidation, acquisition of property
or stock, or reorganization upon such terms and conditions as it may deem
appropriate (including, but not limited to, a conversion of equity awards into
Awards under this Plan in a manner consistent with paragraph 53 of FASB
Interpretation No. 44), subject to compliance with the rules under Code Sections
422 and 424, as and where applicable.

Article 5. Eligibility and Participation

5.1 Eligibility

. Individuals eligible to participate in this Plan include all Employees,
Directors, and Third Party Service Providers.



-8-

--------------------------------------------------------------------------------

5.2 Actual Participation

. Subject to the provisions of this Plan, the Board may, from time to time,
select from all eligible individuals, those individuals to whom Awards shall be
granted and shall determine, in its sole discretion, the nature of, any and all
terms permissible by law, and the amount of each Award.

Article 6. Stock Options

6.1 Grant of Options

. Subject to the terms and provisions of this Plan, Options may be granted to
Participants in such number, and upon such terms, and at any time and from time
to time as shall be determined by the Board, in its sole discretion; provided
that ISOs may be granted only to eligible Employees of the Company or of any
parent or subsidiary corporation (as permitted under Code Sections 422 and 424).
However, an Employee who is employed by an Affiliate and/or Subsidiary and is
subject to Code Section 409A, may only be granted Options to the extent the
Affiliate and/or Subsidiary is part of the Company's consolidated group for
United States federal tax purposes.



6.2 Award Agreement

. Each Option grant shall be evidenced by an Award Agreement that shall specify
the Option Price, the maximum duration of the Option, the number of Shares to
which the Option pertains, the conditions upon which an Option shall become
vested and exercisable, and such other provisions as the Board shall determine
which are not inconsistent with the terms of this Plan. The Award Agreement also
shall specify whether the Option is intended to be an ISO or a NQSO.



6.3 Option Price

. The Option Price for each grant of an Option under this Plan shall be
determined by the Board in its sole discretion and shall be specified in the
Award Agreement; provided, however, the Option Price on the date of grant must
be at least equal to one hundred percent (100%) of the FMV of the Shares as
determined on the date of grant.



6.4 Term of Options

. Each Option granted to a Participant shall expire at such time as the Board
shall determine at the time of grant; provided, however, no Option shall be
exercisable later than the tenth (10 th ) anniversary date of its grant.
Notwithstanding the foregoing, for Nonqualified Stock Options granted to
Participants outside the United States, the Board has the authority to grant
Nonqualified Stock Options that have a term greater than ten (10) years.



6.5 Exercise of Options

. Options granted under this Article 6 shall be exercisable at such times and be
subject to such restrictions and conditions as the Board shall in each instance
approve, which terms and restrictions need not be the same for each grant or for
each Participant.



6.6 Payment

. Options granted under this Article 6 shall be exercised by the delivery of a
notice of exercise to the Company or an agent designated by the Company in a
form specified or accepted by the Board, or by complying with any alternative
procedures which may be authorized by the Board, setting forth the number of
Shares with respect to which the Option is to be exercised, accompanied by full
payment for the Shares.



A condition of the issuance of the Shares as to which an Option shall be
exercised shall be

-9-

--------------------------------------------------------------------------------



the payment of the Option Price. The Option Price of any Option shall be payable
to the Company in full either: (a) in cash or its equivalent; (b) by tendering
(either by actual delivery or attestation) previously acquired Shares having an
aggregate Fair Market Value at the time of exercise equal to the Option Price
(provided that except as otherwise determined by the Board, the Shares that are
tendered must have been held by the Participant for at least six (6) months (or
such other period, if any, as the Board may permit) prior to their tender to
satisfy the Option Price if acquired under this Plan or any other compensation
plan maintained by the Company or have been purchased on the open market); (c)
pursuant to a broker-assisted exercise same-day sales program; (d) by a
combination of (a) (b), and (c); or (e) any other method approved or accepted by
the Board in its sole discretion.

Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares, or upon the Participant's
request, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s).

Unless otherwise determined by the Board, all payments under all of the methods
indicated above shall be paid in United States dollars.

6.7 Restrictions on Share Transferability

. The Board may impose such restrictions on any Shares acquired pursuant to the
exercise of an Option granted under this Article 6 as it may deem advisable,
including, without limitation, minimum holding period requirements, restrictions
under applicable federal securities laws, under the requirements of any stock
exchange or market upon which such Shares are then listed and/or traded, or
under any blue sky or state securities laws applicable to such Shares.



6.8 Termination of Employment

. Each Participant's Award Agreement shall set forth the extent to which the
Participant shall have the right to exercise the Option following termination of
the Participant's employment or provision of services to the Company, its
Affiliates, and/or its Subsidiaries, as the case may be. Such provisions shall
be determined in the sole discretion of the Board, shall be included in the
Award Agreement entered into with each Participant, need not be uniform among
all Options issued pursuant to this Article 6, and may reflect distinctions
based on the reasons for termination.



6.9 Notification of Disqualifying Disposition

. If any Participant shall make any disposition of Shares issued pursuant to the
exercise of an ISO under the circumstances described in Code Section 421(b)
(relating to certain disqualifying dispositions), such Participant shall notify
the Company of such disposition prior to the end of the calendar year in which
such disposition occurred.



6.10 Retirement of Participant.

Notwithstanding any contrary provision in this Plan, in the event a
Participant's employment as an Employee, or service as a Director or Third Party
Service Provider terminates due to a Participant's Retirement, the Participant
shall vest in that number of Shares subject to the Option that would have vested
had the Participant remained an Employee, Director, or Third Party Service
Provider for an additional two (2) years from the date of

-10-

--------------------------------------------------------------------------------



Retirement. In addition, the Option shall remain exercisable until the
expiration of its term. For purposes of this paragraph, "Retirement" shall mean
the termination of service of a Participant with the Company, a Subsidiary, or
an Affiliate on or after the date on which the Participant's number of completed
years of service with the Company, a Subsidiary, or Affiliate and age equal or
exceed seventy (70) (including termination due to death or Disability after such
time).

Article 7. Stock Appreciation Rights

7.1 Grant of SARs

. Subject to the terms and conditions of this Plan, SARs may be granted to
Participants at any time and from time to time as shall be determined by the
Board. The Board may grant Freestanding SARs, Tandem SARs, or any combination of
these forms of SARs. However, an Employee who is employed by an Affiliate and/or
Subsidiary and is subject to Code Section 409A, may only be granted SARs to the
extent the Affiliate and/or Subsidiary is part of the Company's consolidated
group for United States federal tax purposes.



Subject to the terms and conditions of this Plan, the Board shall have complete
discretion in determining the number of SARs granted to each Participant and,
consistent with the provisions of this Plan, in determining the terms and
conditions pertaining to such SARs.

The Grant Price for each grant of a Freestanding SAR shall be determined by the
Board and shall be specified in the Award Agreement; provided, however, the
Grant Price on the date of grant must be at least equal to one hundred percent
(100%) of the FMV of the Shares as determined on the date of grant. The Grant
Price of Tandem SARs shall be equal to the Option Price of the related Option.

7.2 SAR Agreement

. Each SAR Award shall be evidenced by an Award Agreement that shall specify the
Grant Price, the term of the SAR, and such other provisions as the Board shall
determine.



7.3 Term of SAR

. The term of an SAR granted under this Plan shall be determined by the Board,
in its sole discretion, and except as determined otherwise by the Board and
specified in the SAR Award Agreement, no SAR shall be exercisable later than the
tenth (10 th ) anniversary date of its grant. Notwithstanding the foregoing, for
SARs granted to Participants outside the United States, the Board has the
authority to grant SARs that have a term greater than ten (10) years.



7.4 Exercise of Freestanding SARs

. Freestanding SARs may be exercised upon whatever terms and conditions the
Board, in its sole discretion, imposes.



7.5. Exercise of Tandem SARs

. Tandem SARs may be exercised for all or part of the Shares subject to the
related Option upon the surrender of the right to exercise the equivalent
portion of the related Option. A Tandem SAR may be exercised only with respect
to the Shares for which its related Option is then exercisable.



Notwithstanding any other provision of this Plan to the contrary, with respect
to a Tandem SAR granted in connection with an ISO: (a) the Tandem SAR will
expire no later than the

-11-

--------------------------------------------------------------------------------



expiration of the underlying ISO; (b) the value of the payout with respect to
the Tandem SAR may be for no more than one hundred percent (100%) of the excess
of the Fair Market Value of the Shares subject to the underlying ISO at the time
the Tandem SAR is exercised over the Option Price of the underlying ISO; and (c)
the Tandem SAR may be exercised only when the Fair Market Value of the Shares
subject to the ISO exceeds the Option Price of the ISO.

7.6 Settlement of SAR Amount

. Upon the exercise of an SAR, a Participant shall be entitled to receive
payment from the Company in an amount determined by multiplying:



(a) The excess of the Fair Market Value of a Share on the date of exercise over
the Grant Price; by

(b) The number of Shares with respect to which the SAR is exercised.

At the discretion of the Board, the payment upon SAR exercise may be in cash,
Shares, or any combination thereof, or in any other manner approved by the Board
in its sole discretion. The Board's determination regarding the form of SAR
payout shall be set forth in the Award Agreement pertaining to the grant of the
SAR.

7.7 Termination of Employment

. Each Award Agreement shall set forth the extent to which the Participant shall
have the right to exercise the SAR following termination of the Participant's
employment with or provision of services to the Company, its Affiliates, and/or
its Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the Board, shall be included in the Award Agreement entered
into with Participants, need not be uniform among all SARs issued pursuant to
this Plan, and may reflect distinctions based on the reasons for termination.



7.8 Other Restrictions.

The Board shall impose such other conditions and/or restrictions on any Shares
received upon exercise of a SAR granted pursuant to this Plan as it may deem
advisable or desirable. These restrictions may include, but shall not be limited
to, a requirement that the Participant hold the Shares received upon exercise of
a SAR for a specified period of time.



Article 8. Restricted Stock and Restricted Stock Units

8.1 Grant of Restricted Stock or Restricted Stock Units

. Subject to the terms and provisions of this Plan, the Board, at any time and
from time to time, may grant Shares of Restricted Stock and/or Restricted Stock
Units to Participants in such amounts as the Board shall determine. Restricted
Stock Units shall be similar to Restricted Stock except that no Shares are
actually awarded to the Participant on the date of grant.



8.2 Restricted Stock or Restricted Stock Unit Agreement

. Each Restricted Stock and/or Restricted Stock Unit grant shall be evidenced by
an Award Agreement that shall specify the Period(s) of Restriction, if any, the
number of Shares of Restricted Stock or the number of Restricted Stock Units
granted, and such other provisions as the Board shall determine.



-12-

--------------------------------------------------------------------------------

8.3 Other Restrictions

. The Board shall impose such other conditions and/or restrictions, if any, on
any Shares of Restricted Stock or Restricted Stock Units granted pursuant to
this Plan as it may deem advisable including, without limitation, a requirement
that Participants pay a stipulated purchase price for each Share of Restricted
Stock or each Restricted Stock Unit, restrictions based upon the achievement of
specific performance goals, time-based restrictions on vesting following the
attainment of the performance goals, time-based restrictions, and/or
restrictions under applicable laws or under the requirements of any stock
exchange or market upon which such Shares are listed or traded, or holding
requirements or sale restrictions placed on the Shares by the Company upon
vesting of such Restricted Stock or Restricted Stock Units.

To the extent deemed appropriate by the Board, the Company may retain the
certificates representing Shares of Restricted Stock in the Company's possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied or lapse.

Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse (including satisfaction of any applicable tax
withholding obligations), and Restricted Stock Units shall be paid in cash,
Shares, or a combination of cash and Shares as the Board, in its sole discretion
shall determine.

8.4 Certificate Legend

. In addition to any legends placed on certificates pursuant to Section 8.3,
each certificate representing Shares of Restricted Stock granted pursuant to
this Plan may bear a legend such as the following or as otherwise determined by
the Board in its sole discretion:



THE SALE OR TRANSFER OF SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE, WHETHER
VOLUNTARY, INVOLUNTARY, OR BY OPERATION OF LAW, IS SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AS SET FORTH IN THE NPS PHARMACEUTICALS, INC. 2005
OMNIBUS INCENTIVE PLAN, AND IN THE ASSOCIATED AWARD AGREEMENT. A COPY OF THIS
PLAN AND SUCH AWARD AGREEMENT MAY BE OBTAINED FROM NPS PHARMACEUTICALS, INC.

8.5 Voting Rights

. Unless otherwise determined by the Board and set forth in a Participant's
Award Agreement, to the extent permitted or required by law, as determined by
the Board, Participants holding Shares of Restricted Stock granted hereunder may
be granted the right to exercise full voting rights with respect to those Shares
during the Period of Restriction. A Participant shall have no voting rights with
respect to any Restricted Stock Units granted hereunder.



8.6 Termination of Employment

. Each Award Agreement shall set forth the extent to which the Participant shall
have the right to retain Restricted Stock and/or Restricted Stock Units
following termination of the Participant's employment with or provision of
services to the Company, its Affiliates, and/or its Subsidiaries, as the case
may be. Such provisions shall be determined in the sole discretion of the Board,
shall be included in the Award Agreement entered into with each Participant,
need not be uniform among all Shares of Restricted Stock or

-13-

--------------------------------------------------------------------------------



Restricted Stock Units issued pursuant to this Plan, and may reflect
distinctions based on the reasons for termination.

8.7 Section 83(b) Election

. The Board may provide in an Award Agreement that the Award of Restricted Stock
is conditioned upon the Participant making or refraining from making an election
with respect to the Award under Code Section 83(b). If a Participant makes an
election pursuant to Code Section 83(b) concerning a Restricted Stock Award, the
Participant shall be required to file promptly a copy of such election with the
Company.



Article 9. Performance Units/Performance Shares

9.1 Grant of Performance Units/Performance Shares

. Subject to the terms and provisions of this Plan, the Board, at any time and
from time to time, may grant Performance Units and/or Performance Shares to
Participants in such amounts and upon such terms as the Board shall determine.



9.2 Value of Performance Units/Performance Shares

. Each Performance Unit shall have an initial value that is established by the
Board at the time of grant. Each Performance Share shall have an initial value
equal to the Fair Market Value of a Share on the date of grant. The Board shall
set performance goals in its discretion which, depending on the extent to which
they are met, will determine the value and/or number of Performance
Units/Performance Shares that will be paid out to the Participant.



9.3 Earning of Performance Units/Performance Shares

. Subject to the terms of this Plan, after the applicable Performance Period has
ended, the holder of Performance Units/Performance Shares shall be entitled to
receive payout on the value and number of Performance Units/Performance Shares
earned by the Participant over the Performance Period, to be determined as a
function of the extent to which the corresponding performance goals have been
achieved.



9.4 Form and Timing of Payment of Performance Units/Performance Shares

. Payment of earned Performance Units/Performance Shares shall be as determined
by the Board and as evidenced in the Award Agreement. Subject to the terms of
this Plan, the Board, in its sole discretion, may pay earned Performance
Units/Performance Shares in the form of cash or in Shares (or in a combination
thereof) equal to the value of the earned Performance Units/Performance Shares
at the close of the applicable Performance Period, or as soon as practicable
after the end of the Performance Period. Any Shares may be granted subject to
any restrictions deemed appropriate by the Board. The determination of the Board
with respect to the form of payout of such Awards shall be set forth in the
Award Agreement pertaining to the grant of the Award.



9.5 Termination of Employment

. Each Award Agreement shall set forth the extent to which the Participant shall
have the right to retain Performance Units and/or Performance Shares following
termination of the Participant's employment with or provision of services to the
Company, its Affiliates, and/or its Subsidiaries, as the case may be. Such
provisions shall be determined in the sole discretion of the Board, shall be
included in the Award Agreement entered

-14-

--------------------------------------------------------------------------------



into with each Participant, need not be uniform among all Awards of Performance
Units or Performance Shares issued pursuant to this Plan, and may reflect
distinctions based on the reasons for termination.

Article 10. Cash-Based Awards and Other Stock-Based Awards

10.1 Grant of Cash-Based Awards

. Subject to the terms and provisions of the Plan, the Board, at any time and
from time to time, may grant Cash-Based Awards to Participants in such amounts
and upon such terms as the Board may determine.



10.2 Other Stock-Based Awards

. The Board may grant other types of equity-based or equity-related Awards not
otherwise described by the terms of this Plan (including the grant or offer for
sale of unrestricted Shares) in such amounts and subject to such terms and
conditions, as the Board shall determine. Such Awards may involve the transfer
of actual Shares to Participants, or payment in cash or otherwise of amounts
based on the value of Shares and may include, without limitation, Awards
designed to comply with or take advantage of the applicable local laws of
jurisdictions other than the United States.



10.3 Value of Cash-Based and Other Stock-Based Awards

. Each Cash-Based Award shall specify a payment amount or payment range as
determined by the Board. Each Other Stock-Based Award shall be expressed in
terms of Shares or units based on Shares, as determined by the Board. The Board
may establish performance goals in its discretion. If the Board exercises its
discretion to establish performance goals, the number and/or value of Cash-Based
Awards or Other Stock-Based Awards that will be paid out to the Participant will
depend on the extent to which the performance goals are met.



10.4 Payment of Cash-Based Awards and Other Stock-Based Awards

. Payment, if any, with respect to a Cash-Based Award or an Other Stock-Based
Award shall be made in accordance with the terms of the Award, in cash or Shares
as the Board determines.



10.5 Termination of Employment

. The Board shall determine the extent to which the Participant shall have the
right to receive Cash- Based Awards or Other Stock-Based Awards following
termination of the Participant's employment with or provision of services to the
Company, its Affiliates, and/or its Subsidiaries, as the case may be. Such
provisions shall be determined in the sole discretion of the Board, such
provisions may be included in an agreement entered into with each Participant,
but need not be uniform among all Awards of Cash-Based Awards or Other
Stock-Based Awards issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination.



Article 11. Transferability of Awards

11.1 Transferability.

Except as provided in Section 11.2 below, during a Participant's lifetime, his
or her Awards shall be exercisable only by the Participant. Awards shall not be
transferable other than by will or the laws of descent and distribution; no
Awards shall be subject, in whole or in part, to attachment, execution, or levy
of any kind; and any purported transfer in violation hereof shall be null and
void. The Board may establish such procedures as it

-15-

--------------------------------------------------------------------------------



deems appropriate for a Participant to designate a beneficiary to whom any
amounts payable or Shares deliverable in the event of, or following, the
Participant's death, may be provided.

11.2 Board Action.

The Board may, in its discretion, determine that notwithstanding Section 11.1,
any or all Awards (other than ISOs) shall be transferable to and exercisable by
such transferees, and subject to such terms and conditions, as the Board may
deem appropriate; provided, however, no Award may be transferred for value (as
defined in the General Instructions to Form S-8 under the Securities Act of
1933, as amended).



11.3 Domestic Relations Orders.

Without limiting the generality of Section 11.1, and notwithstanding Section
11.2, no domestic relations order purporting to authorize a transfer of an Award
shall be recognized as valid.



Article 12. Performance Measures

12.1 Performance Measures.

The performance goals upon which the payment or vesting of an Award to a Covered
Employee that is intended to qualify as Performance-Based Compensation shall be
limited to the following Performance Measures:



(a) Net earnings or net income (before or after taxes);

(b) Earnings per share;

(c) Net sales or revenue growth;

(d) Net operating profit;

(e) Return measures (including, but not limited to, return on assets, capital,
invested capital, equity, sales, or revenue);

(f) Cash flow (including, but not limited to, operating cash flow, free cash
flow, cash flow return on equity, and cash flow return on investment);

(g) Earnings before or after taxes, interest, depreciation, and/or amortization;

(h) Gross or operating margins;

(i) Productivity ratios;

(j) Share price (including, but not limited to, growth measures and total
shareholder return);

(k) Expense targets;

(l) Margins;

(m) Operating efficiency;

-16-

--------------------------------------------------------------------------------

(n) Market share;

(o) Customer satisfaction;

(p) Working capital targets;

(q) Economic value added or EVA® (net operating profit after tax minus the sum
of capital multiplied by the cost of capital); and

(r) Product development.

Any Performance Measure(s) may be used to measure the performance of the
Company, Subsidiary, and/or Affiliate as a whole or any business unit of the
Company, Subsidiary, and/or Affiliate or any combination thereof, as the Board
may deem appropriate, or any of the above Performance Measures as compared to
the performance of a group of comparator companies, or published or special
index that the Board, in its sole discretion, deems appropriate, or the Company
may select Performance Measure (j) above as compared to various stock market
indices. The Board also has the authority to provide for accelerated vesting of
any Award based on the achievement of performance goals pursuant to the
Performance Measures specified in this Article 12.

12.2 Evaluation of Performance.

The Board may provide in any such Award that any evaluation of performance may
include or exclude any of the following events that occurs during a Performance
Period: (a) asset write-downs, (b) litigation or claim judgments or settlements,
(c) the effect of changes in tax laws, accounting principles, or other laws or
provisions affecting reported results, (d) any reorganization and restructuring
programs, (e) extraordinary nonrecurring items as described in Accounting
Principles Board Opinion No. 30 and/or in management's discussion and analysis
of financial condition and results of operations appearing in the Company's
annual report to shareholders for the applicable year, (f) acquisitions or
divestitures, and (g) foreign exchange gains and losses. To the extent such
inclusions or exclusions affect Awards to Covered Employees, they shall be
prescribed in a form that meets the requirements of Code Section 162(m) for
deductibility.



12.3 Adjustment of Performance-Based Compensation.

Awards that are intended to qualify as Performance-Based Compensation may not be
adjusted upward. The Board shall retain the discretion to adjust such Awards
downward, either on a formula or discretionary basis or any combination, as the
Board determines.



12.4 Board Discretion.

In the event that applicable tax and/or securities laws change to permit Board
discretion to alter the governing Performance Measures without obtaining
shareholder approval of such changes, the Board shall have sole discretion to
make such changes without obtaining shareholder approval. In addition, in the
event that the Board determines that it is advisable to grant Awards that shall
not qualify as Performance-Based Compensation, the Board may make such grants
without satisfying the requirements of Code Section 162(m) and base vesting on
Performance Measures other than those set forth in Section 12.1.



-17-

--------------------------------------------------------------------------------

Article 13. Dividend Equivalents

Any Participant selected by the Board may be granted dividend equivalents based
on the dividends declared on Shares that are subject to any Award, to be
credited as of dividend payment dates, during the period between the date the
Award is granted and the date the Award is exercised, vests or expires, as
determined by the Board. Such dividend equivalents shall be converted to cash or
additional Shares by such formula and at such time and subject to such
limitations as may be determined by the Board.

Article 14. Beneficiary Designation

Each Participant under this Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Plan is to be paid in case of his death before he receives
any or all of such benefit. Each such designation shall revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Board, and will be effective only when filed by the Participant in writing with
the Company during the Participant's lifetime. In the absence of any such
beneficiary designation, benefits remaining unpaid or rights remaining
unexercised at the Participant's death shall be paid or exercised by the
Participant's executor, administrator, or legal representative.

Article 15. Rights of Participants

15.1 Employment

. Nothing in this Plan or an Award Agreement shall interfere with or limit in
any way the right of the Company, its Affiliates, and/or its Subsidiaries, to
terminate any Participant's employment or service on the Board or to the Company
at any time or for any reason not prohibited by law, nor confer upon any
Participant any right to continue his employment or service as a Director or
Third Party Service Provider for any specified period of time.



Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company, its Affiliates, and/or its Subsidiaries
and, accordingly, subject to Articles 3 and 16, this Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Board without giving rise to any liability on the part of the Company, its
Affiliates, and/or its Subsidiaries.

15.2 Participation

. No individual shall have the right to be selected to receive an Award under
this Plan, or, having been so selected, to be selected to receive a future
Award.



15.3 Rights as a Stockholder

. Except as otherwise provided herein, a Participant shall have none of the
rights of a stockholder with respect to Shares covered by any Award until the
Participant becomes the record holder of such Shares.



Article 16. Amendment, Modification, Suspension, and Termination

16.1 Amendment, Modification, Suspension, and Termination

. Subject to Section 16.3,

-18-

--------------------------------------------------------------------------------



the Board may, at any time and from time to time, alter, amend, modify, suspend,
or terminate this Plan and any Award Agreement in whole or in part; provided,
however, that, without the prior approval of the Company's stockholders and
except as provided in Section 4.4, Options or SARs issued under this Plan will
not be repriced, replaced, or regranted through cancellation, or by lowering the
Option Price of a previously granted Option or the Grant Price of a previously
granted SAR, and no material amendment of this Plan shall be made without
stockholder approval if shareholder approval is required by law, regulation, or
stock exchange rule.

16.2 Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events

. The Board may make adjustments in the terms and conditions of, and the
criteria included in, Awards in recognition of unusual or nonrecurring events
(including, without limitation, the events described in Section 4.4 hereof)
affecting the Company or the financial statements of the Company or of changes
in applicable laws, regulations, or accounting principles, whenever the Board
determines that such adjustments are appropriate in order to prevent unintended
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Plan. The determination of the Board as to the
foregoing adjustments, if any, shall be conclusive and binding on Participants
under this Plan.



16.3 Awards Previously Granted

. Notwithstanding any other provision of this Plan to the contrary (other than
Section 16.4), no termination, amendment, suspension, or modification of this
Plan or an Award Agreement shall adversely affect in any material way any Award
previously granted under this Plan, without the written consent of the
Participant holding such Award.



16.4 Amendment to Conform to Law.

Notwithstanding any other provision of this Plan to the contrary, the Board of
Directors may amend the Plan or an Award Agreement, to take effect retroactively
or otherwise, as deemed necessary or advisable for the purpose of conforming the
Plan or an Award Agreement to any present or future law relating to plans of
this or similar nature (including, but not limited to, Code Section 409A), and
to the administrative regulations and rulings promulgated thereunder.



Article 17. Withholding

17.1 Withholding Generally.

The Company shall have the power and the right to deduct or withhold, or require
a Participant to remit to the Company, the minimum statutory amount to satisfy
federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this Plan.



17.2  Stock Withholding

.  When, under applicable tax laws, a Participant incurs tax liability in
connection with the vesting of any Award that is subject to tax withholding and
the Participant is obligated to pay the Company the amount required to be
withheld, the Board shall, subject to compliance with all applicable laws and
regulations, allow the Participant to satisfy the minimum withholding tax
obligation by electing to have the Company withhold from the Shares to be issued
upon vesting of the Award that number of Shares having a Fair Market Value equal
to the minimum amount required to be withheld, determined on the date that the
amount of tax to be withheld is to be determined. All elections by a Participant
to have Shares withheld for this

-19-

--------------------------------------------------------------------------------



purpose will be made in accordance with the requirements established by the
Board and be in writing in a form acceptable to the Board.

Article 18. Corporate Transactions

In the event of (a) a merger or consolidation in which the Company is not the
surviving corporation; (b) a reverse merger in which the Company is the
surviving corporation but the shares of the Company's common stock outstanding
immediately preceding the merger are converted by virtue of the merger into
other property, whether in the form of securities, cash, or otherwise; (c) a
strategic corporate event, such as a merger or acquisition, where the Company is
technically the surviving entity, but where other elements of a change of
control are present, i.e., change in management team or Board composition; (d) a
transaction which the Board determines in its sole discretion to constitute a
change in control of the Company; or (e) any capital reorganization in which
fifty percent (50%) of the Shares of the Company entitled to vote are exchanged,
then, the time during which Awards outstanding under the Plan become vested
shall be accelerated and all outstanding Awards shall become immediately
exercisable upon such event and such Awards shall continue to be exercisable
until the later of (i) twenty-four (24) months from the effective date of such
event, or (ii) the time specified in the Award Agreement during which the Award
is exercisable following a Participant's termination of service; provided,
however, that in no event shall the Award be exercisable after the expiration of
its term.

Article 19. Successors

All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

Article 20. General Provisions

20.1 Forfeiture Events.

(a) The Board may specify in an Award Agreement that the Participant's rights,
payments, and benefits with respect to an Award shall be subject to reduction,
cancellation, forfeiture, or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include, but shall not be limited to,
termination of employment for cause, termination of the Participant's provision
of services to the Company, Affiliate, and/or Subsidiary, violation of material
Company, Affiliate, and/or Subsidiary policies, breach of noncompetition,
confidentiality, or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company, its Affiliates, and/or its Subsidiaries.

(b) If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting

-20-

--------------------------------------------------------------------------------

requirement under the securities laws, if the Participant knowingly or grossly
negligently engaged in the misconduct, or knowingly or grossly negligently
failed to prevent the misconduct, or if the Participant is one of the
individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002, the Participant shall reimburse the Company the
amount of any payment in settlement of an Award earned or accrued during the
twelve (12) month period following the first public issuance or filing with the
United States Securities and Exchange Commission (whichever just occurred) of
the financial document embodying such financial reporting requirement.

20.2 Legend

. The certificates for Shares may include any legend which the Board deems
appropriate to reflect any restrictions on transfer of such Shares.

20.3 Gender and Number

. Except where otherwise indicated by the context, any masculine term used
herein also shall include the feminine, the plural shall include the singular,
and the singular shall include the plural.



20.4 Severability

. In the event any provision of this Plan shall be held illegal or invalid for
any reason, the illegality or invalidity shall not affect the remaining parts of
this Plan, and this Plan shall be construed and enforced as if the illegal or
invalid provision had not been included.



20.5 Requirements of Law

. The granting of Awards and the issuance of Shares under this Plan shall be
subject to all applicable laws, rules, and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.



20.6 Delivery of Title

. The Company shall have no obligation to issue or deliver evidence of title for
Shares issued under this Plan prior to:



(a) Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and

(b) Completion of any registration or other qualification of the Shares under
any applicable national or foreign law or ruling of any governmental body that
the Company determines to be necessary or advisable.

20.7 Inability to Obtain Authority

. The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company's counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.



20.8 Investment Representations

. The Board may require any individual receiving Shares pursuant to an Award
under this Plan to represent and warrant in writing that the individual is
acquiring the Shares for investment and without any present intention to sell or
distribute such Shares.



20.9 Employees Based Outside of the United States

. Notwithstanding any provision of

-21-

--------------------------------------------------------------------------------



this Plan to the contrary, in order to comply with the laws in other countries
in which the Company, its Affiliates, and/or its Subsidiaries operate or have
Employees, Directors, or Third Party Service Providers, the Board, in its sole
discretion, shall have the power and authority to:

(a) Determine which Affiliates and Subsidiaries shall be covered by this Plan;

(b) Determine which Employees and/or Directors or Third Party Service Providers
outside the United States are eligible to participate in this Plan;

(c) Modify the terms and conditions of any Award granted to Employees \and/or
Directors or Third Party Service Providers outside the United States to comply
with applicable foreign laws;

(d) Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 20.9 by the Board shall be attached to this Plan document as appendices;
and

(e) Take any action, before or after an Award is made, that it deems advisable
to obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

Notwithstanding the above, the Board may not take any actions hereunder, and no
Awards shall be granted, that would violate applicable law.

20.10 Uncertificated Shares

. To the extent that this Plan provides for issuance of certificates to reflect
the transfer of Shares, the transfer of such Shares may be effected on a
noncertificated basis, to the extent not prohibited by applicable law or the
rules of any stock exchange.



20.11 Unfunded Plan

. Participants shall have no right, title, or interest whatsoever in or to any
investments that the Company, and/or its Subsidiaries, and/or its Affiliates may
make to aid it in meeting its obligations under this Plan. Nothing contained in
this Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant, beneficiary, legal representative, or any other
individual. To the extent that any person acquires a right to receive payments
from the Company, its Subsidiaries, and/or its Affiliates under this Plan, such
right shall be no greater than the right of an unsecured general creditor of the
Company, a Subsidiary, or an Affiliate, as the case may be. All payments to be
made hereunder shall be paid from the general funds of the Company, a
Subsidiary, or an Affiliate, as the case may be and no special or separate fund
shall be established and no segregation of assets shall be made to assure
payment of such amounts except as expressly set forth in this Plan.



20.12 No Fractional Shares

. No fractional Shares shall be issued or delivered pursuant to this Plan or any
Award. The Board shall determine whether cash, Awards, or other property shall
be issued or paid in lieu of fractional Shares or whether such fractional Shares
or any rights thereto shall be forfeited or otherwise eliminated.



-22-

--------------------------------------------------------------------------------

20.13 Retirement and Welfare Plans

. Neither Awards made under this Plan nor Shares or cash paid pursuant to such
Awards, except pursuant to Covered Employee Annual Incentive Awards, may be
included as "compensation" for purposes of computing the benefits payable to any
Participant under the Company's or any Subsidiary's or Affiliate's retirement
plans (both qualified and non-qualified) or welfare benefit plans unless such
other plan expressly provides that such compensation shall be taken into account
in computing a Participant's benefit.

20.14 Deferred Compensation.

No deferral of compensation (as defined under Code Section 409A or guidance
thereto) is intended under this Plan. Notwithstanding this intent, if any Award
would be considered deferred compensation as defined under Code Section 409A and
if the Plan fails to meet the requirements of Code Section 409A with respect to
such Award, then such Award shall be null and void. However, the Board may
permit deferrals of compensation pursuant to the terms of a Participant's Award
Agreement, a separate plan or a subplan which meets the requirements of Code
Section 409A and any related guidance. Additionally, to the extent any Award is
subject to Code Section 409A, notwithstanding any provision herein to the
contrary, the Plan does not permit the acceleration of the time or schedule of
any distribution related to such Award, except as permitted by Code Section
409A, the regulations thereunder, and/or the Secretary of the United States
Treasury.



20.15 Nonexclusivity of this Plan

. The adoption of this Plan shall not be construed as creating any limitations
on the power of the Board or Board to adopt such other compensation arrangements
as it may deem desirable for any Participant.



20.16 No Constraint on Corporate Action.

Nothing in this Plan shall be construed to: (i) limit, impair, or otherwise
affect the Company's or a Subsidiary's or an Affiliate's right or power to make
adjustments, reclassifications, reorganizations, or changes of its capital or
business structure, or to merge or consolidate, or dissolve, liquidate, sell, or
transfer all or any part of its business or assets; or, (ii) limit the right or
power of the Company or a Subsidiary or an Affiliate to take any action which
such entity deems to be necessary or appropriate.



20.17 Governing Law

. The Plan and each Award Agreement shall be governed by the laws of the State
of Delaware, excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of this Plan to the
substantive law of another jurisdiction. Unless otherwise provided in the Award
Agreement, recipients of an Award under this Plan are deemed to submit to the
exclusive jurisdiction and venue of the federal or state courts of Delaware, to
resolve any and all issues that may arise out of or relate to this Plan or any
related Award Agreement.



-23-

--------------------------------------------------------------------------------

